ALLOWANCE
	The following is an allowance in response to communication received 13 May 2022. Claims 1 – 2, 4 – 9, 11 – 16 and 18 – 20 are now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Jae Yeon Baek on 17 May 2022 for amendments to title. After the examiner’s amendment:

Title will read as follows:
of Conversion made by a Client Using Impression Block and Conversion Block




Statement of Reasons for Allowance
Applicant's invention is directed to using a blockchain technology for maintaining the privacy of the users (no cookies or tracking pixels are used) and improving the determination of the procuring cause of an advertiser, whose display of advertisement to the user resulted in a conversion (e.g. sale) with the merchant associated with the advertisement provided to the user by the advertiser. For example, if Facebook, Google, and Yahoo present same advertisement to the user, and user makes a purchase by clicking on the ad that was provided by Facebook, then measuring company will attribute the conversion (e.g. sale) to Facebook.
After an advertisement is by a content publisher to client device, an impression token, generated by the content publisher, is transferred is also transferred to the client device, subsequent to which, said content provider publishes the transferring of the impression token in a zero-knowledge blockchain. When the client makes a transaction (sales, conversion) with the merchant associated with the advertisement, said merchant generates a conversion token, recording a transfer of a conversion token of conversion tokens value from the merchant to the client device, and publishes it on the zero-knowledge blockchain. Client device publishes a measurement block to the zero knowledge blockchain recording the transfer of the impression token value and the conversion token value from the client device to the measurement company. A measurement company receives the impression token value and the conversion token value from the client device and relative timing information from the client device, wherein the relative timing information is exposed to the measurement company through a proof generated by the client device, the relative timing information indicating a first time the impression token value was received by the client device and a second time the conversion token value was received by the client device; and the measurement company attributes the purchase to the content publisher based on the first time and the second time indicated in the relative timing information and the transfer of the impression token value and the conversion token value recorded in the measurement block.

Prior art of record does not teach a measurement company receiving the impression token value and the conversion token value from the client device and relative timing information from the client device, wherein the relative timing information is exposed to the measurement company through a proof generated by the client device, the relative timing information indicating a first time the impression token value was received by the client device and a second time the conversion token value was received by the client device; and the measurement company attributes the purchase to the content publisher based on the first time and the second time indicated in the relative timing information and the transfer of the impression token value and the conversion token value recorded in the measurement block.

Prior art Issen et al. US Publication 2007/0244746 teaches method and system for correlating advertisement click events with purchase events are disclosed. In the following description, numerous specific details are set forth. However, it is understood that embodiments may be practiced without these specific details. In other instances, well-known processes, structures and techniques have not been shown in detail in order not to obscure the clarity of this description.
Prior art Issen does not teach a measurement company receiving the impression token value and the conversion token value from the client device and relative timing information from the client device, wherein the relative timing information is exposed to the measurement company through a proof generated by the client device, the relative timing information indicating a first time the impression token value was received by the client device and a second time the conversion token value was received by the client device; and the measurement company attributes the purchase to the content publisher based on the first time and the second time indicated in the relative timing information and the transfer of the impression token value and the conversion token value recorded in the measurement block.

Prior art, Parssinen et al. published article “Is Blockchain Ready to Revolutionize Online Advertising”? teaches Blockchain presents a possible solution to addressing the critical issues in the online advertising supply chain. The question remains whether blockchain scalability, energy efficiency, and token volatility issues can be solved in the coming years to the extent that online advertising could widely leverage trustlessness and the benefits gained from blockchain technology. 
Prior art Parssinen does not teach a measurement company receiving the impression token value and the conversion token value from the client device and relative timing information from the client device, wherein the relative timing information is exposed to the measurement company through a proof generated by the client device, the relative timing information indicating a first time the impression token value was received by the client device and a second time the conversion token value was received by the client device; and the measurement company attributes the purchase to the content publisher based on the first time and the second time indicated in the relative timing information and the transfer of the impression token value and the conversion token value recorded in the measurement block.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 18, 2022